      Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


ALBERT DEWAYNE BANKS,                             )
                 Plaintiff,                       )
                                                  )
vs.                                               )      Case No. 15-3093-HLT-GEB
                                                  )
STEVEN L. OPAT, et. al.,                          )
                            Defendants.           )
                                                  )
                                                  )
ANTHONY THOMPSON,                                 )
                            Plaintiff,            )
                                                  )
vs.                                               )      Case No. 15-3117-HLT-GEB
                                                  )
GLEN VIRDEN, et. al.,                             )
                            Defendants.           )
                                                  )


      ORDER GRANTING PLAINTIFFS’ SECOND MOTION TO CONTINUE

       NOW, on this 19th day of March, 2021, the above-entitled matter comes before the

Court on Plaintiffs’ Second Motion to Continue the discovery deadline and their responses

to Defendants’ dispositive motions. (ECF No. 186). Collectively, the Defendants object to

continuing the discovery deadline, but they do not object to allowing Plaintiffs additional

time to respond to their dispositive motions.1 The Court examines the file and after




1
  Glen Virden’s Limited Opposition to Plaintiffs Alert Banks and Anthony Thompson’s Second
Motion to continue (ECF. No. 187); Sprint/Nextel Wireless Telephone Company, Virgin
Mobile/Sprint PCS, and T-Mobile USA Inc’s, Partial Opposition to Plaintiff’s Second Motion To
Continue (ECF No. 188); Response of Defendant Brown to Plaintiff’s Second Motion to Continue
(ECF No. 189); and Response of Defendants Opat and Wolf to Plaintiff’s Second Motion to
Continue (ECF No. 190).
     Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 2 of 6




reviewing the Motion and being fully advised in the premises, for the reasons stated below,

hereby GRANTS Plaintiffs Second Motion To Continue.

       I.     Background

       This case is aging, and it has been procedurally challenging. But prior aspects of

this case have no substantial bearing on the ruling here today and need not be reiterated

herein. Following early dispositive motions and appeals, once each individual case was

ready for formal scheduling, the Court conducted separate status conferences on June 16,

2020. (See ECF No. 152, No. 15-3093.) Both Plaintiffs appeared pro se, and Defendants

were represented by counsel. Because these cases presented similarities regarding issues

of law and fact, they were eventually consolidated. (ECF No. 160.) Also, the Court

determined although Plaintiffs were able to navigate their way through the various stages

of litigation, the cases progressed to a point where it was appropriate for counsel to be

appointed. (ECF No. 154, No. 15-3093.) Michael Schultz, an attorney in good standing,

was appointed to represent both Plaintiffs. (Id.)

       The first schedule was entered on August 13, 2020 (ECF. No. 169, No. 15-3093)

with brief modifications in September 2020. (ECF No. 172, No. 15-3093.) Also in

September as the schedule dictated, Defendants filed dispositive motions. But, during this

time, Plaintiffs’ counsel was, in the Court’s opinion, diligently acquainting himself with

the consolidated cases, as well as the plethora of materials filed herein, and gaining the

trust of his clients. In November 2020, the Court granted Plaintiffs’ Unopposed Motion To

Continue Deadlines. (ECF Nos. 183-184, No. 15-3093.) The bases of Plaintiffs’ November

motion, in large part, mirrors the bases for the instant motion. Plaintiffs’ counsel indicated

                                              2
     Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 3 of 6




he underestimated the quantity of the summary judgment motions, and he was working

through those motions with both Mr. Banks and Mr. Thompson. (ECF No. 183, No. 15-

3093.) Counsel also indicated COVID-19 restrictions and shut-downs, and barriers in

communication with the Plaintiffs due to their custodial status challenged his ability to

determine whether discovery was needed and to respond to Defendants’ various dispositive

motions. (Id.)

       II.       Discussion

       The challenges faced by Plaintiffs and their counsel in getting their arms wrapped

around this litigation phase of the case are not unusual. Rule 56 motions are important

aspects of any case and deserve a certain level of attention. Even though the case has

significant age, during the discovery phase it is not unreasonable to request more than one

extension of time to conduct discovery and respond to four separate dispositive motions

which have significant implications regardless of how they are ultimately decided. In the

Court’s opinion, good cause to extend the discovery deadline and the dispositive motion

response deadline is evident here.

       Defendant Virden argues since the document production from the Rule 26

disclosures, no discovery has been initiated by Plaintiffs. (ECF No. 187 at ¶¶1-2.) The

Sprint/Nextel/Virgin/T-Mobile Defendants oppose an extension for the same reason. (ECF

No. 188 at ¶4.) Defendants Brown, Opat, and Wolf, in essence, state the same argument.

       Under Fed. R. Civ. P. 16(b), good cause is established if the party seeking the

extension shows it could not have met the scheduled deadline even if it had acted with



                                            3
     Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 4 of 6




diligence.2 Here, conditions exist—even with due diligence—which are difficult to

overcome. For example, Plaintiffs are incarcerated, which in and of itself presents

challenges to meet with clients to review documents and determine the discovery needed.

With the added layer of COVID-19 shut-downs in correctional facilities and social

distancing guidelines, potential exposure, illnesses, and even the press of other business,

the challenges to not only this case, but most cases, are heightened. Defendants will recall,

when this action was filed, COVID-19 had not graced America with its presence. And

when Mr. Schultz entered the case as appointed counsel, the world was in the early stages

of COVID-19.

       While it is reasonable for the Defendants to mention Plaintiffs’ failure to consult

them on expected discovery, it is equally reasonable for Defendants to acknowledge the

world was neither certain about the life of the pandemic, nor was the world certain about

how long it would take settle in to a new normal. It is true early discussions indicated a

plan as to how this case would proceed. But, as the documents were produced, reviewed,

and developed into various theories by each Defendant, Plaintiffs reiterated, quite candidly,

they underestimated the quantity of work involved.

       While the Court has an interest in moving the case along, the preference is for

quality and well-analyzed work product as opposed to the alternative. It is equally

reasonable for the Court to afford Plaintiffs the opportunity to approach the dispositive

briefing in the former manner as opposed to the alternative. Plaintiffs, however, should not


2
 Certain Underwriters at Lloyd’s London v. Garmin Intern., Inc., 2012 WL 4383261 at *3 (D.
Kan. September 25, 2012) (internal citations omitted).
                                             4
        Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 5 of 6




construe the Court’s comments in this regard as continuing in nature. The pandemic is

becoming more controlled and legal business is commencing daily. Likewise, so are the

Court’s expectations that this case will move in a more rhythmic pace.

         As counsel is aware, the Court has great discretion to control its docket and pretrial

management.3 Our justice system has a strong preference for resolving cases on their merits

whenever possible, particularly in the absence of bad faith by an offending party or

prejudice to a non-moving party.4 Finding no bad faith or anything more than practical—

not undue—prejudice to Defendants, the Court grants Plaintiffs’ request for additional

time.

         As such, the existing deadlines are modified as follows:

    Close of Discovery                               June 30, 2021

    Response to Defendants’ Dispositive              August 27, 2021
    Motions

    Dispositive motion Reply deadline                September 24, 2021

         IT IS THEREFORE ORDERED that Plaintiffs Albert Banks and Anthony

Thompson’s Second Motion to Continue (ECF No. 186) is GRANTED and the above

deadlines are imposed.



3
  AK Steel Corp. v. PAC Operating Ltd. P'ship, No. 15-9260-CM-GEB, 2016 WL 6163832, at *4
(D. Kan. Oct. 24, 2016) (noting, “In addition to the latitude in pretrial management afforded
by Rule 16, ‘[d]istrict courts generally are afforded great discretion regarding trial procedure
applications (including control of the docket and parties), and their decisions are reviewed only
for abuse of discretion.’”) (quoting Garza v. Davis, 596 F.3d 1198, 1205 (10th Cir. 2010) (citing
United States v. Nicholson, 983 F.2d 983, 988 (10th Cir. 1993)) (other internal citations omitted).
4
  Id. (quoting Lee v. Max Int'l, LLC, 638 F.3d 1318, 1319 (10th Cir. 2011) (other internal citations
omitted.
                                                 5
Case 5:15-cv-03093-HLT-GEB Document 191 Filed 03/19/21 Page 6 of 6




 IT IS SO ORDERED.

 Dated at Wichita, Kansas this 19th day of March, 2021.


                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge




                                     6
